Citation Nr: 0400160	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-01 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility to Chapter 35 educational 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  He died in December 1984, and the 
appellant is his widow.  This appeal arises from a March 
2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Nashville, Tennessee 
(RO).


REMAND

Based upon its review of the record, the Board 
concludes that additional development is necessary.  
Given a recent decision of the United States Court 
of Appeals for the Federal Circuit that invalidated 
38 C.F.R. § 19.9(a)(2), however, this development 
must be accomplished by remand.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Therefore, in order to 
assist the appellant in the development of her 
appeal and to ensure due process, this appeal is 
REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her 
part:

1.	The RO should make as many 
attempts as necessary to obtain 
any private or VA medical records 
which show whether: (1) the 
veteran was diagnosed with a heart 
problem prior to his death; and 
(2) whether the veteran was 
treated for any illness or medical 
complaint(s) during the 5 year 
period prior to his death.  The RO 
should cease its attempts to 
obtain these records only if it is 
notified that these records do not 
exist or if the appellant does not 
respond to this request.  If the 
records are unavailable, or, if 
the appellant fails to respond to 
the RO's request for information 
in connection with the veteran's 
receipt of medical treatment, the 
RO should note that in its 
decision.  If the records are 
obtained, however, they should be 
associated with the veteran's 
claims file.  

2.	The RO should ascertain 
whether an autopsy was performed 
on the veteran following his 
death.  If one was performed, the 
RO should obtain a copy of the 
autopsy report, which should be 
associated with the claims file.  

3.	The RO should make as many 
attempts as necessary to obtain 
the veteran's service medical 
records from the National 
Personnel Records Center (NPRC).  
If the veteran's service medical 
records were destroyed, or 
presumed to be destroyed, as a 
result of the 1973 fire at the 
NPRC, this presumption should be 
certified by the NPRC and the 
certification associated with the 
claims file.

4.	The RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5102 and 5103A (West 2002) and 38 
C.F.R. § 3.159 (2003) (the VCAA"), 
and any other applicable legal 
precedent.  This includes informing 
the veteran of the time she has in 
which to submit additional evidence.

5.       The RO should then 
readjudicate the veteran's claim of 
entitlement to service connection 
for cause of death and entitlement 
to Dependents Educational 
Assistance.  To the extent the 
appellant's claim on appeal remains 
denied, she should be provided with 
an SSOC.  The SSOC must contain 
notice of all relevant actions taken 
on her claim for benefits, to 
include a summary of the evidence 
and discussion of all pertinent 
regulations, including the reports 
requested above and the VCAA.  An 
appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board 
has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication 



	(CONTINUED ON NEXT PAGE)

Procedure Manual, M21-1, Part IV, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




